JUDGMENT

TSOUCALAS, Senior Judge.
This Court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of *1297Redetermination Pursuant to Court Remand, Torrington Co. v. United States, 2001 WL 1491375, 2001 Ct. Intl. Trade LEXIS 142, Slip Op. 01-135 (Nov. 26, 2001) (“Remand Results”), responses and rebuttal comments by NTN Corporation, NTN Bearing Corporation of America, American NTN Bearing Manufacturing Corporation, NTN Driveshaft, Inc., NTN-Bower Corporation and NTN-BCA Corporation and The Torrington Company’s comments, holds that Commerce duly complied with the Court’s remand order, and it is hereby
ORDERED that the Remand Results filed by Commerce on February 25, 2002, are affirmed in their entirety; and it is further
ORDERED that since all other issues have been decided, this case is dismissed.